Citation Nr: 0616703	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse, and Appellant's sister



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in July 2005, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The TDIU claim is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The veteran's PTSD is manifested by no more than mild memory 
impairment, a depressed mood, and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication of the veteran's 
claim, a letter dated in July 2002 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in November 
2002 and January 2006.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, service connection for PTSD was granted by a 
rating decision dated in August 2001, and a 30 percent 
disabling evaluation was assigned effective August 10, 2000, 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  This rating contemplates PTSD that is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as depressed mood; 
anxiety; suspiciousness; weekly or less often panic attacks; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, recent events.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The veteran's claim for an increased evaluation for his PTSD 
was received by VA in July 2002; the veteran asserted that 
his PTSD symptomatology had worsened.  Assignment of the next 
highest rating, a 50 percent disabling evaluation, is 
warranted when the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In this case, the evidence does not support an evaluation in 
excess of 30 percent disabling for PTSD.  On all examinations 
of record, the veteran was alert and fully oriented.  His 
affect was consistently found to be appropriate to the 
situation.  Although during VA individual therapy sessions in 
August 2002 and September 2002, the veteran was found to have 
an affect that was slightly dampened and dysphoric, it was 
also noted to be bright.  More recently, the veteran's affect 
was noted to be appropriate, as noted in a July 2005 
treatment record, and on VA examination in January 2006.  
Most critically, at no time was he found to have a flattened 
affect.  There was also no evidence that he had abnormal 
speech; an August 2002 treatment record shows that the 
veteran's speech was fluid, and on VA examination in November 
2002, it was noted to be normal.   

The veteran stated that he experienced panic attacks in 
certain situations, including in the dentist's and barber's 
chair, and when he was in enclosed spaces.  However, he 
stated on VA examination in January 2006 that he had learned 
to recognize situations that were "triggers," and either 
took steps to avoid them, or used medication to help him 
become calmer.  There was no evidence that the veteran 
experienced delusions or hallucinations, as noted on VA 
examination in November 2002 and January 2006, or in VA 
treatment records dated in August 2002 and July 2005.  It was 
also not shown that the veteran had difficulty in 
understanding complex commands; a VA practitioner found in 
August 2002 that the veteran had intact cognitive abilities.  

The veteran's thought process was always deemed to be normal; 
on VA examination in January 2006, the examiner found that 
the veteran's thought process was connected, coherent, and 
relevant.  The record does reflect that the veteran 
experienced some memory loss.  However, the overall evidence 
shows that any memory loss present is mild.  Although the 
veteran reported occasionally forgetting why he had walked 
into a certain room, he also stated that he was able to 
rethink his entry and remember.  Additionally, on VA 
examination in January 2006 and VA treatment records in July 
2005, a battery of testing showed that this recent and remote 
memory was intact.  

The overall evidence of record does not show that the veteran 
has impaired judgment.  On VA examination in January 2006, 
the veteran subjectively reported that he had some problems 
with anger.  However, the November 2002 VA examiner 
objectively found that the veteran had no impaired impulse 
control, and in July 2005, a VA mental health practitioner 
found that the veteran had fair judgment. 

The veteran's global assessment of functioning (GAF) scores 
also support the continuation of a 30 percent evaluation.  
For the period under consideration for this appeal, the GAF 
scores assigned by the VA mental health practitioners and 
examiners have primarily ranged from 50 to 55.  A GAF score 
of 41 to 50 indicates serious symptoms, such as suicidal 
ideation and/or severe obsessional rituals, or serious 
impairment in social or occupational functioning, such as 
having no friends and an inability to keep a job.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  A GAF score of 51 to 60 indicates moderate symptoms, 
such as flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends, 
conflicts with peers or co-workers.  Id.  However, in all 
examinations and treatment records in evidence, the veteran 
has reported that he worked for the same company for 36 years 
after service separation, and has been married to the same 
woman for over 50 years, with whom he has raised two sons.  
By all accounts, the family life is a stable, friendly, and 
cooperative one.  The veteran's sons have both written 
letters on his behalf to the Board.  Additionally, other GAF 
scores in the rating period in question, awarded by a VA 
mental health professionals, were as high as 75 in June 2005, 
further reflecting that the veteran's occupational and social 
functioning is not impaired to warrant an evaluation greater 
than that currently assigned.

As noted above, the veteran reported during his VA 
examinations in November 2002 and January 2006 that he had 
been continuously employed since service separation with an 
industrial fuels company, and had retired in 1992.  The VA 
examination dated in November 2002 reported that the veteran 
indicated that he had intermittent depression and anxiety 
since service discharge, but that these had only increased in 
severity since his retirement.  The veteran further stated 
that other manifestations of his PTSD, such as hypervigilance 
and nightmares, did not manifest until after he was retired, 
because he was no longer kept busy by work.  As such, there 
is no evidence that the PTSD symptoms described by the 
veteran have caused occupational impairment with reduced 
reliability and productivity. 

As noted in part above, the veteran reported experiencing 
depression and anxiety.  However, on VA examination in 
November 2002, he reported these conditions as being of 
moderate severity, rating his depression and anxiety each as 
a "5" on a scale of 1 (no symptoms) to 10 (extreme).  In 
addition, on VA examinations in November 2002 and January 
2006, the veteran reported having nightmares with frequency 
between once every three months and three times per month.  
However, the veteran reported that these nightmares did not 
cause insomnia.

However, the criteria for a rating in excess of that 
currently assigned requires a finding of occupational and 
social impairment with reduced reliability and productivity.  
In this case, the manifestations of the veteran's PTSD, to 
include the depression, anxiety, and nightmares, discussed 
above, do not rise to a level of impairment of occupational 
and social functioning greater than that encompassed by the 
currently assigned rating.  

In light of the preceding discussion of the evidence of 
record, showing that the veteran's PTSD does not cause 
occupational and social impairment with reduced reliability 
and productivity, the Board finds that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 30 percent for PTSD.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for PTSD is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions previously enacted by Congress.  This is done so 
that further and complete development of the evidence, to 
assist in a thorough evaluation of all material facts, is 
done before issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

The veteran claims entitlement to TDIU.  VA will grant a TDIU 
rating when the evidence shows that the veteran is precluded, 
by reason of service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2005).  Under 38 C.F.R. § 4.16, if there 
is only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for a mortar shell 
wound of muscle group XIV, left thigh, with retained foreign 
body, currently evaluated as 30 percent disabling; a mortar 
shell wound, muscle group III, right shoulder, with retained 
foreign body, currently evaluated as 20 percent disabling; 
residuals of a mortal shell injury, muscle group VI, upper 
left arm, currently evaluated as 10 percent disabling; 
multiple scars of mortar shell wounds, currently evaluated as 
10 percent disabling; and PTSD, currently evaluated as 30 
percent disabling.  As such, although the veteran's service-
connected disabilities have a combined rating of 70 percent 
disabling, none of them are rated as 40 percent disabling or 
greater, and as such, the veteran's combined rating does not 
meet the percentage rating standards for a TDIU.  

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The veteran's current combined rating is 
itself recognition that his impairments makes it difficult to 
obtain or keep employment; the ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

There are several opinions of record as to the veteran's 
employability.  The November 2002 VA examination found that 
the veteran's PTSD symptoms did not make him unemployable, 
but that his PTSD symptoms plus his "medical conditions" 
did make him unemployable.  The February 2003 and April 2003 
private physician's opinions that the veteran was 
unemployable were based on both the veteran's service-
connected PSTD, and nonservice-connected anxiety and 
depressive disorders.  The January 2006 VA scars examination 
found that the veteran's scars did not make him unemployable.  
Finally, the January 2006 VA PTSD examination determined that 
employability was not an issue because the veteran was 75 
years of age at the time of the examination.  

Despite the above, the Board finds that although the record 
contains several opinions as to the veteran's individual 
employability, it does not include sufficient medical 
evidence to adjudicate his claim for TDIU.  The opinions 
discussed above fail to meet the requirements for a TDIU 
opinion because they either 1) consider both the veteran's 
service-connected and nonservice-connected disabilities, when 
only his service-connected disabilities should be considered; 
2) consider only some, but not all, of the veteran's service-
connected disabilities; or 3) consider factors that are 
specifically unrelated to employability under VA regulations 
(e.g. age).

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As such, the RO should obtain a medical opinion as to whether 
the veteran's service-connected disabilities, alone, and not 
in concert with his nonservice-connected disabilities, render 
him unable to obtain or retain substantially gainful 
employment.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2005).

Accordingly, the issue of entitlement to a TDIU rating is 
remanded for the following actions:

1.  The veteran's claims file must be 
forwarded to a VA examiner, who must be 
asked to determine the impact that the 
veteran's service-connected 
disabilities have on his employability.  
The claims file and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  

Based on the review of the claims file, 
the examiner must provide an opinion as 
to whether the veteran is unable to 
obtain or retain employment, consistent 
with his education and occupational 
experience, due collectively to his 
service-connected disabilities only 
(i.e., a mortar shell wound of muscle 
group XIV, left thigh, with retained 
foreign body; a mortar shell wound, 
muscle group III, right shoulder, with 
retained foreign body; residuals of a 
mortal shell injury, muscle group VI, 
upper left arm; multiple scars of 
mortar shell wounds; and PTSD).

The examiner is reminded that under 
38 C.F.R. §§ 3.341, 4.16, and 4.19 
(2005), that in determining whether 
unemployability exists, consideration 
may be given to the veteran's level of 
education, special training, and 
previous work experience.  However, 
consideration may not be given to the 
veteran's age, or to any impairment 
caused by nonservice-connected 
disabilities noted in the evidence of 
record (to include depression disorder 
not otherwise specified, chronic 
anxiety disorder not otherwise 
specified, hypertension, 
hyperlipidemia, and hypertrophy of 
prostate).  

A complete rationale any opinions 
expressed must be given.  The report 
must be typed.

2.  After obtaining the opinion 
requested above, the veteran's claim 
for entitlement to TDIU must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN IS 76 YEARS OF AGE.  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


